Citation Nr: 1419464	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUE

Entitlement to payment of or the reimbursement for the cost of unauthorized medical expenses incurred at the Yuma Regional Medical Center from December 23, 2012 to December 24, 2012.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active military service from June 1943 to December 1945 and from August 1947 to May 1950.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) on appeal of determinations of the Department of Veterans Affairs Medical Center (VAMC) in Tucson, Arizona.  In March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the Phoenix Regional Office.  A transcript of that hearing is of record.  

Also, in March 2013, the VAMC Tucson denied the Veteran the cost of medical expenses provided by the Yuma Rehabilitation Hospital "for the period [December 24, 2012]."  An insurance claim form received by the VAMC Tucson notes the Yuma Rehabilitation Hospital a being the service facility location and the Yuma Community Physicians as the billing provider.  In the April 2013 Statement of the Case (SOC), the VAMC Tucson's discussion of the evidence referenced "HCFA claim #332284 from Yuma Community Physicians for date of service 12/24/12."  Thus, the SOC appears to include consideration of that claim denied for costs incurred through the Yuma Rehabilitation Hospital.  The Yuma Rehabilitation Hospital website notes that it is rehabilitation hospital operated through a partnership between HealthSouth Corporation and Yuma Regional Medical Center.  In light of this fact, the Board accepts that the Veteran's appeal pertaining to treatment at the Yuma Regional Medical Center includes the denial of the claim for medical expenses from Yuma Rehabilitation Hospital "for the period [December 24, 2012]."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On December 23, 2012, the Veteran reportedly tripped and fell injuring his hip.  He was transported to Yuma Regional Medical Center where he was diagnosed with an acute left hip fracture.  An X-ray at that time revealed a comminuted mildly impacted fracture of the subcapital/intertrochanteric region of the left femur.  The Veteran underwent surgery and the post-surgical diagnosis was subcapital left femoral neck fracture status post left bipolar hemiarthroplasty.  

Insurance claims for the Veteran's hospitalization and treatment were noted to have been received by the VAMC Tucson in January 2013.  In its review of the Veteran's claim for the reimbursement of medical expenses, the VAMC Tucson determined that the Veteran had not been seen for a service-connected condition, that the Veteran's injury involved emergent circumstances, and that VA facilities were not available to treat the Veteran.  Otherwise, the VAMC Tucson determined that the Veteran did not meet the administrative eligibility criteria for the cost of his medical expenses as he had other insurance coverage under a different health care plan (i.e. Medicare).  

Congress has authorized the Secretary to reimburse veterans for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 (West 2002 & Supp. 2012) and 38 U.S.C.A. § 1725 (West 2002 & Supp. 2012).  

The Board notes that 38 U.S.C.A. § 1728 restricts reimbursement for expenses resulting from unauthorized emergency medical treatment to treatment for a service-connected disability; a disability associated with and held to be aggravating a service-connected disability; any disability if the veteran has a total service-connected disability permanent in nature; or any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program.  Id.  The most recent rating decision in February 2014 reveals that the Veteran is service connected for a left thumb disability (20 percent), tinnitus (10 percent), hearing loss (60 percent), and posttraumatic stress disorder (50 percent).  The Veteran's treatment for his left hip is not related to a service-connected disability nor associated with aggravation of a service-connected disability.  There is also no indication that the Veteran was in a qualified vocational rehabilitation program or that he has a total service-connected disability permanent in nature.  Therefore, 38 U.S.C.A. § 1728 does not apply to the Veteran's case, and thus the provisions of 38 U.S.C.A. § 1725 and implementing regulations are controlling.  

The Board notes that 38 U.S.C.A. § 1725(a) instructs the Secretary to reimburse an "eligible" veteran or pay a healthcare provider on an eligible veteran's behalf for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  A veteran is "eligible" under this statute if he is an individual who is an active Department health-care participant who is personally liable for emergency treatment furnished to him or her in a non-Departmental facility.  38 U.S.C.A. § 1725(b)(1).  Pursuant to VA regulation, a claim for reimbursement under section 1725 must be received within 90 days of the date that the veteran was discharged from the facility that furnished the emergency treatment or the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(1), (3) (2013).  

The Board finds, as appears to have been found by the VAMC Tucson, that the Veteran was at the time of his treatment enrolled in the VA health-care system and received VA medical services within the preceding 24 months, that his claim for reimbursement was timely filed, and that the treatment he received from Yuma Regional Medical Center qualifies as "emergency treatment."  Therefore, the only remaining question to be addressed concerning the Veteran's eligibility for reimbursement under 38 U.S.C.A. § 1725 is whether the Veteran is "personally liable" for his treatment.  

In adjudicating the Veteran's claim, the VAMC Tucson has relied on that version of 38 U.S.C.A. § 1725 in effect prior to the statute being amended in February 2010.  Under the pre-amendment version, a veteran could be deemed "personally liable" for his emergency treatment if he or she had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider.  This provision essentially dictated that if a veteran had a relationship with a third party entity (e.g. Medicare) that would require the third party entity to pay any part of his medical expenses for emergency care in a non-VA facility, then the veteran could not seek reimbursement for the remaining balance of the expenses from VA, even if the balance was large.  The evidence reflects that the Veteran's primary insurance coverage appears to be through Medicare.  It was on this basis that the VAMC Tucson denied the Veteran's claim, as Medicare apparently paid a portion of the Veteran's medical expenses resulting from his December 23, 2012 and December 24, 2012 hospitalization through the Yuma Regional Medical Center.  

The Board notes that Congress amended 38 U.S.C.A. § 1725 in February 2010, striking the words "or in part" from section 1725(b)(3).  See Public Law No. 111-137 § (a)(1).  The third prong of section 1725(b)(3) now only precludes a veteran from exercising his right to reimbursement from VA for emergency care in a non-VA facility if a third party (e.g. Medicare) is wholly responsible for the medical fees he incurs.  Congress inserted into the statute additional provisions defining VA's role when a third party is partially liable for a veteran's medical expenses.  Congress instructed that in any case in which a third party is financially responsible for part for the veteran's emergency treatment expenses, the Secretary shall be the secondary payer.  38 U.S.C.A. § 1725(c)(4)(B). 

Furthermore, while the amended version of 38 U.S.C.A. § 1725 eliminated the complete bar to VA payment for unauthorized emergency expenses where there is other insurance coverage (such as Medicare), it did not provide for payment of all amounts not paid by the other insurance or third party.  Rather, the amended version of 38 U.S.C.A. § 1725 expressly provides that VA may not reimburse a veteran for any copayment or similar payment that the veteran owes the third party or for which a veteran is responsible under a health-plan contract.  38 U.S.C.A. § 1725(c)(4)(D).  As such, the Veteran would not be entitled to payment or reimbursement of the coinsurance or deductible amounts for which he is responsible under his contract with Medicare.  

The evidence currently of record does not provide a clear accounting of the total cost of the medical treatment received by the Veteran, what of that cost was paid by Medicare, and any deductibles or copayments that were the responsibility of the Veteran.  As such, the Board is unable to make a decision on the Veteran's appeal at this time.  Therefore, the Veteran's claim on appeal is remanded to the VAMC Tucson to allow it to reconsider the claim in light of the amended version of 38 U.S.C.A. § 1725.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The VAMC Tucson should reconsider the Veteran's claim in light of the amended version of 38 U.S.C.A. § 1725 under The Veterans' Emergency Care Fairness Act (P. L. 111-137 § 1(a), (b), 123 Stat. 3495).  A full accounting of the total cost of the medical treatment received by the Veteran, what of that cost was paid by Medicare, and any copayments that were the responsibility of the Veteran, should be documented for the record.  

[As discussed above, while the amended version of 38 U.S.C.A. § 1725 eliminated the complete bar to VA payment for unauthorized emergency expenses where there is other insurance coverage (such as Medicare), it did not provide for payment of all amounts not paid by the other insurance or third party.  Rather, the amended version of 38 U.S.C.A. § 1725 expressly provides that VA may not reimburse a veteran for any copayment or similar payment that the veteran owes the third party or for which a veteran is responsible under a health-plan contract.] 

2.  After the above has been completed, if any of the benefit sought on appeal is denied, the Veteran must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



